In the
        United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐2709 
JACLYN CURRIE, as personal representative,  
Administrator for the Estate and on behalf  
of the Heirs of PHILLIP OKORO, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JOGENDRA CHHABRA, et al., 
                                             Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Southern District of Illinois. 
          No. 09‐cv‐866‐MJR — Michael J. Reagan, Judge. 
                     ____________________ 

      ARGUED MAY 29, 2013 — DECIDED AUGUST 20, 2013 
                 ____________________ 

    Before BAUER, WOOD, and TINDER, Circuit Judges. 
     WOOD, Circuit Judge. Phillip Okoro spent the last 69 days 
of  his  short  life—which  ended  two  days  before  Christmas, 
on  December  23,  2008,  at  age  23—in  a  Williamson  County, 
Illinois  jail  cell.  An  autopsy  determined  that  his  death 
resulted  from  diabetic  ketoacidosis,  a  life‐threatening 
condition  associated  with  untreated  Type  I  diabetes.  Jaclyn 
2                                                      No. 12‐2709 

Currie,  Okoro’s  sister  and  the  administrator  of  his  estate, 
brought  suit  in  federal  court,  alleging  violations  of  Okoro’s 
federal constitutional rights and state law. Two of the named 
defendants,  Dr.  Jogendra  Chhabra  and  Nurse  Marilyn  Ann 
Reynolds,  were  employees  of  a  private  company  (Health 
Professionals,  Ltd.)  under  contract  to  provide  medical 
services to the county’s inmates at the time of Okoro’s death. 
Shortly before trial, Chhabra and Reynolds filed a motion to 
dismiss Currie’s complaint, asserting qualified immunity on 
Currie’s  Fourth  Amendment  claims.  The  district  court 
denied  the  motion,  and  Chhabra  and  Reynolds  filed  this 
interlocutory appeal. We affirm.  
                                  I 
    Okoro was arrested without a warrant at his residence on 
October  15,  2008,  on  suspicion  of  having  committed  a 
misdemeanor  property  crime.  The  Fourth  Amendment 
“requires a prompt judicial determination of probable cause 
as a prerequisite to an extended pretrial detention following 
a  warrantless  arrest,”  usually  within  48  hours.  See  Cnty.  of 
Riverside  v.  McLaughlin,  500  U.S.  44,  47  (1991)  (discussing 
Gerstein v. Pugh, 420 U.S. 103 (1975)). For unknown reasons, 
Okoro  never  received  such  a  “Gerstein  hearing”  during  his 
two months of incarceration. 
    Williamson  County  contracts  with  Health  Professionals, 
Ltd.  to  provide  medical  care  for  arrestees  and  inmates  held 
at the county jail. As a teenager, Okoro was diagnosed with 
Type  I  diabetes,  which  he  was  able  to  control  with  careful 
monitoring  of  his  blood  sugar  levels.  But  his  problems 
worsened  while  he  was  in  college,  when  he  was  diagnosed 
with  schizophrenia.  The  latter  disease  compromised  his 
ability  to  monitor  and  care  for  his  diabetes.  Immediately 
No. 12‐2709                                                          3 

after  his  arrest,  Okoro’s  family  members  began  calling  the 
Williamson  County  jail  to  inform  correctional  employees 
and  medical  staff  of  Okoro’s  mental  illness  and  diabetic 
condition. According to the complaint, during his time at the 
jail  Okoro  was  under  the  care  of  Dr.  Chhabra  and  Nurse 
Reynolds.  For  the  most  part,  he  was  detained  in  his  cell, 
usually  in  isolation,  and  thus  he  was  dependent  on  jail 
employees  and  medical  staff  to  monitor  his  blood  sugar 
level,  provide  insulin  shots,  and  deliver  other  necessary 
medical care.  
    On  December  23,  2008,  Okoro  collapsed  in  his  cell;  he 
was  pronounced  dead  at  the  Heartland  Regional  Medical 
Center. An autopsy revealed that Okoro’s death was the re‐
sult  of  diabetic  ketoacidosis,  a  buildup  of  acidic  ketones  in 
the bloodstream that occurs when the body runs out of insu‐
lin.  See  Mayo  Clinic  Staff,  Diabetic  Ketoacidosis,  http://www. 
mayoclinic.com/health/diabetic‐ketoacidosis/DS00674  (last 
visited  Aug.  20,  2013).  Currie’s  complaint  alleges  that  Oko‐
ro’s  death  was  “completely  preventable”  and  would  not 
have  occurred  had  Okoro  received  adequate  medical  care, 
including regular testing of his blood sugar levels and suffi‐
cient insulin to keep his blood sugar level steady.  
   Currie  filed  her  initial  complaint  on  October  14,  2009, 
naming  as  defendants  various  jail  officials,  Williamson 
County,  Chhabra  and  Reynolds,  and  Health  Professionals, 
Ltd.  The  initial  iterations  of  her  complaint  alleged  that  the 
defendants  acted  with  “deliberate  indifference”  to  Okoro’s 
medical  needs,  suggesting  a  claim  that  the  defendants 
violated  Okoro’s  due  process  rights  under  the  Fourteenth 
Amendment.  See  Cavalieri  v.  Shepard,  321  F.3d  616,  620  (7th 
Cir.  2003)  (“The  Eighth  Amendment  does  not  apply  to 
4                                                        No. 12‐2709 

pretrial  detainees,  but  as  a  pretrial  detainee,  [Plaintiff]  was 
entitled  to  at  least  the  same  protection  [under  the  Due 
Process  Clause]  against  deliberate  indifference  to  his  basic 
needs as is available to convicted prisoners under the Eighth 
Amendment.”).  At  the  close  of  discovery,  however,  in 
response to the defendants’ motion for summary judgment, 
Currie  argued  for  the  first  time  that  the  Fourth 
Amendment’s  “objectively  unreasonable”  standard  should 
govern. See Williams v. Rodriguez, 509 F.3d 392, 403 (7th Cir. 
2007) (“[C]onditions of confinement for pretrial detainees … 
who  have  not  yet  had  a  judicial  determination  of  probable 
cause  (a  Gerstein  hearing)  are  …  governed  by  the  Fourth 
Amendment  and  its  objectively  unreasonable  standard.”). 
The  court  accepted  this  argument,  ordered  Currie  to  file  an 
amended  complaint  to  reflect  this  theory,  and  dismissed 
without  prejudice  Currie’s  previous  complaint.  See  FED.  R. 
CIV.  P.  16(c)(2)(B);  6A  CHARLES  ALAN  WRIGHT,  ARTHUR  R. 
MILLER  &  MARY  KAY  KANE,  FEDERAL  PRACTICE  AND 
PROCEDURE § 1525 (3d ed. 2012). 
    Hours  after  this  ruling,  Currie  settled  with  the  jail  offi‐
cials  and  Williamson  County,  leaving  Chhabra,  Reynolds, 
and Health Professionals, Ltd. as the sole remaining defend‐
ants.  Upon  receipt  of  Currie’s  revised  complaint  alleging 
“objectively unreasonable” conduct, Chhabra, Reynolds, and 
Health  Professionals  filed  a  motion  to  dismiss,  asserting 
qualified  immunity  “because  the  Fourth  Amendment  has 
not been applied to licensed medical professional[s] subcon‐
tracted to care for state detainees.” The court denied this mo‐
tion. Only Chhabra and Reynolds are before us on appeal.  
No. 12‐2709                                                              5 

                                    II 
    Before  turning  to  the  heart  of  the  appeal,  we  must 
address  Currie’s  argument  that  this  court  “lacks 
jurisdiction”  to  hear  Chhabra  and  Reynolds’s  interlocutory 
appeal  because  their  motion  to  dismiss  “was  procedurally 
improper.”  Currie  maintains  that  Chhabra  and  Reynolds 
should  have  asserted  qualified  immunity  promptly  when 
the  district  court  ruled  that  it  would  use  a  Fourth 
Amendment  framework  to  assess  Currie’s  constitutional 
claims.  Instead,  they  waited  to  receive  Currie’s  amended 
complaint.  The  district  court  wasted  little  ink  rejecting  this 
argument as “disingenuous,” explaining that it was not until 
Currie filed her final amended complaint (which, for the first 
time,  alleged  that  the  defendants’  conduct  was  “objectively 
unreasonable”)  that  her  pleadings  “reasonably  suggested 
that the Fourth Amendment was applicable.”  
    There  is  no merit  at all in  this argument. To begin with, 
we remind parties again that there is no duty to plead legal 
theories.  See,  e.g.,  Alioto  v.  Town  of  Lisbon,  651  F.3d  715,  721 
(7th Cir. 2011); Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 743 
(7th  Cir.  2010);  Aaron  v.  Mahl,  550  F.3d  659,  666  (7th  Cir. 
2008).  It  therefore  does  not  matter  whether  the  complaint 
mentioned  the  Fourth  Amendment,  the  Fourteenth 
Amendment, or neither, so long as it provided adequate no‐
tice of the plaintiff’s claim to the defendants. As for qualified 
immunity  in  particular,  even  though  ideally  an  immunity 
defense should be resolved at the earliest stage possible, Ta‐
mayo v. Blagojevich, 526 F.3d 1074, 1090 (7th Cir. 2008), that is 
a guideline, not a rigid rule. Here, the district court did not 
abuse  its  discretion  when  it  entertained  the  defendants’ 
qualified immunity argument. See Jogi v. Voges, 480 F.3d 822, 
6                                                        No. 12‐2709 

836 (7th Cir. 2008) (district court may, in its sound discretion, 
consider  belated  assertion  of  qualified  immunity  defense  in 
procedurally  complex  cases).  Nothing  approaching  a  juris‐
diction problem bars our consideration of the court’s ruling. 
                                  III 
    On  the  merits,  the  defendants’  first  contention  is  that 
Currie  has  failed  to  state  a  claim,  since  “[t]he  Fourth 
Amendment  does  not  govern  the  provision  of  medical  ser‐
vices  to  [a  pre‐Gerstein  hearing]  arrestee  by  a  contracted 
medical care professional.” (In the interest of clarity, we use 
the  term  “arrestee”  to  refer  to  a  person  who  has  not  had  a 
Gerstein hearing; we use the term “pre‐trial detainee” to refer 
to  someone  who  has  had  a  Gerstein  hearing  or  its  equiva‐
lent.)  The  fact  that  the  defendants  operate  under  a  contract 
with the County is immaterial here, since they concede that 
they “provid[ed] their medical services under a government 
contract fulfilling a governmental function.” See West v. At‐
kins,  487  U.S.  42  (1988)  (delivery  of  medical  treatment  to 
prisoner  by  part‐time  contract  physician  qualifies  as  state 
action for purposes of 42 U.S.C. § 1983). The defendants’ real 
argument is that the Fourth Amendment never governs con‐
stitutional  claims  alleging  inadequate  provision  of  medical 
care to an arrestee by a nurse or doctor, regardless of the de‐
fendant’s employment arrangement. 
     Although the Supreme Court has provided relatively lit‐
tle  guidance  regarding  the  constitutional  rights  of  arrestees 
and  pretrial  detainees,  see  Graham  v.  Connor,  490  U.S.  386, 
395  n.10  (1989)  (noting,  without  deciding,  the  question 
whether Fourth Amendment protections extend through the 
period  of  pretrial  detention),  this  court’s  cases  foreclose  the 
defendants’  argument.  In  Villanova  v.  Abrams,  we  held  that 
No. 12‐2709                                                           7 

“the Fourth Amendment governs the period of confinement 
between  arrest  without  a  warrant  and  the  [probable  cause 
determination],”  972  F.2d  792,  797  (7th  Cir.  1992),  and  we 
have  since  applied  the  Fourth  Amendment’s  “objectively 
unreasonable” standard to both “conditions of confinement” 
and  “medical  care”  claims  brought  by  arrestees  who  have 
not yet had their Gerstein hearing. See Ortiz v. City of Chicago, 
656 F.3d 523 (7th Cir. 2011) (medical care); Williams v. Rodri‐
guez, 509 F.3d 392 (7th Cir. 2007) (medical care); Sides v. City 
of Chicago, 496 F.3d 820 (7th Cir. 2007) (medical care); Lopez v. 
City of Chicago, 464 F.3d 711, 719 (7th Cir. 2006) (conditions of 
confinement).  Other  courts  have  so  ruled  as  well.  See,  e.g., 
Chambers  v.  Pennycook,  641  F.3d  898,  905  (8th  Cir.  2011);  Al‐
dini  v.  Johnson,  609  F.3d  858,  860  (6th  Cir.  2010);  Pierce  v. 
Multnomah Cnty., 76 F.3d 1032, 1043 (9th Cir. 1996); see gen‐
erally Catherine T. Struve, The Conditions of Pretrial Detention, 
161  U.  PENN.  L.  REV.  1009,  1013  (2013)  (endorsing  “familiar 
Fourth  Amendment  standard  of  reasonableness  under  the 
circumstances  [to]  govern  the  treatment  of  arrestees  until 
there has been a judicial determination of probable cause”).  
    The  defendants  attempt  to  distinguish  Ortiz,  Williams, 
and  Sides  as  cases  involving  the  objectively  unreasonable 
denial  of  medical  care  by  jailers,  not  the  objectively  unrea‐
sonable  provision  of  medical  care  by  doctors  and  nurses.  A 
jailer  might  violate  an  arrestee’s  Fourth  Amendment  rights 
by  unreasonably  denying  the  arrestee  access  to  insulin,  the 
defendants  urge,  but  a  health  care  professional  who  unrea‐
sonably withholds insulin does not.  
    This argument lacks support in law or logic. “[T]he State 
[has]  a  constitutional  duty  to  provide  adequate  medical 
treatment to those in its custody,” and constitutional claims 
8                                                      No. 12‐2709 

may  be  brought  against  medical  care  providers,  regardless 
of  “the  precise  terms  of  [their]  employment,”  when  they 
“voluntarily assume[] that obligation by contract.” West, 487 
U.S.  at  55‐56.  This  basic  principle,  first  announced  in  the 
Eighth  Amendment  context,  applies  with  equal  force  to 
claims brought by pre‐trial detainees who have had a proba‐
ble cause hearing, see, e.g., King v. Kramer, 680 F.3d 1013 (7th 
Cir. 2012) (Fourteenth Amendment claim against nurses em‐
ployed  by  Health  Professionals,  Ltd.),  and  to  constitutional 
claims brought by arrestees who have not yet had a probable 
cause  hearing.  True,  the  named  defendants  in  our  earlier 
Fourth  Amendment  medical‐care  cases  were  “lockup  keep‐
ers”  (Ortiz  and  Williams)  and  police  detectives  (Lopez),  but 
from  the  perspective  of  the  arrestee,  it  matters  not  a  whit 
whether it is the jailer or the doctor whose conduct deprives 
him  of  life‐saving  medical  care.  This  is  why  our  Fourth 
Amendment  cases  speak  broadly  of  claims  involving  the 
“provision of medical care,” Ortiz, 656 F.3d at 538, not simply 
the  “denial  of  medical  care  by  a  jailer”  (as  the  defendants 
would have it). 
    The  defendants  counter  that  we  should  recognize  a 
special  “carve  out”  for  doctors  and  nurses  because  the 
Fourth  Amendment’s  “objectively  unreasonable”  standard 
resembles  the  standard  for  the  common  law  tort  of 
negligence,  and  “Section  1983  is  not  intended  for 
negligence.” But the implicit premise behind that description 
of Section 1983 is that the constitutional provision at issue is 
the  Fourteenth  Amendment  or  the  Eighth  Amendment.  We 
have no quarrel with the proposition that a prison inmate’s 
complaint  “that  a  physician  has  been  negligent  in 
diagnosing  or  treating  a  medical  condition  does  not  state  a 
valid  claim  of  medical  mistreatment  under  the  Eighth 
No. 12‐2709                                                           9 

Amendment,”  Estelle  v.  Gamble,  429  U.S.  97,  106  (1976).  But 
different  constitutional  provisions,  and  thus  different 
standards,  govern  depending  on  the  relationship  between 
the state and the person in the state’s custody. See Graham v. 
Connor, 490 U.S. 386, 394‐95 & n.10 (1989); Belbachir v. County 
of  McHenry,  No.  13‐1002,  slip  op.  at  4‐7  (7th  Cir.  Aug.  12, 
2013)  (discussing  constitutional  standards  in  civil 
commitment, immigration, and criminal contexts). 
    During the (ordinarily brief) time between a warrantless 
arrest and a judicial determination of probable cause, before 
the  state’s  interest  in  continued  detention  has  been  estab‐
lished, greater solicitude to presumptively innocent arrestees 
is warranted. Indeed, this concern prompted Justice Scalia to 
dissent  in  Riverside,  because  he  thought  that  48  hours  was 
too  long  to  satisfy  the  requirement  of  a  prompt  hearing—a 
requirement, he pointed out, that “had as its primary benefi‐
ciaries the innocent … those so blameless that there was not 
even  good  reason  to  arrest  them.”  500  U.S.  at  71  (Scalia,  J., 
dissenting). The Riverside majority was also concerned about 
the  problem  of  “prolonged  detention  based  on  incorrect  or 
unfounded suspicion.” 500 U.S. at 52. (Okoro, unfortunately, 
was experiencing prolonged detention, and no one will ever 
know  if  the  suspicion  that  led  to  his  arrest  was  well‐
founded.) The relevant legal standard for arrestees who have 
been  seized  but  who  have  not  yet  had  their  probable  cause 
hearing,  we  conclude,  comes  from  the  Fourth  Amendment, 
not the Fourteenth, and certainly not the Eighth. The issue is 
whether  the  state  actor’s  “response  to  [the  arrestee]’s medi‐
cal  needs  was  objectively  unreasonable”  and  “caused  the 
harm  of  which  [the  arrestee]  complains.”  Ortiz,  656  F.3d  at 
530  (discussing  factors  that  inform  Fourth  Amendment 
analysis).  If  jail  officials  fear  that  this  framework  might  im‐
10                                                       No. 12‐2709 

pose too onerous a burden on them or their agents, there is 
an obvious solution: the responsible officials can ensure that 
arrestees receive a prompt determination of probable cause, 
as the Fourth Amendment already requires. See Cnty. of Riv‐
erside, 500 U.S. at 56; see also Struve, The Conditions of Pretrial 
Detention, supra, 161 U. PENN. L. REV. at 1013.  
                                  IV 
   The  defendants  next  argue  that  even  if  their  conduct 
violated  Okoro’s  Fourth  Amendment  rights,  qualified 
immunity  is  proper  because  no  previous  decision  “applied 
the  Fourth  Amendment  to  analyze  the  reasonableness  of 
health care provided by contracted medical professionals to 
arrestees being held by the police in jail.” 
    If there is any lack of clarity in our previous cases, how‐
ever,  it  is  only  with  respect  to  the  threshold  issue  whether 
the defense of qualified immunity is ever available to private 
medical care providers like the defendants. See Sain v. Wood, 
512 F.3d 886 (7th Cir. 2008) (assuming, “for the purposes of 
this  case  only,”  that  prison  doctor  may  be  entitled  to  assert 
qualified immunity). This ambiguity is of no help to the de‐
fendants:  if  private  medical  care  professionals  are  categori‐
cally barred from claiming immunity, like guards employed 
by a privately run prison facility, Richardson v. McKnight, 521 
U.S. 399 (1997), it is unnecessary to consider whether the de‐
fense  may  be  invoked  by  Chhabra  and  Reynolds  on  these 
particular facts. 
  The  Supreme  Court  recently  considered  the  question 
whether  “an  individual  hired  by  the  government  to  do  its 
work  is  prohibited  from  seeking  [absolute  or  qualified]  im‐
munity,  solely  because  he  works  for  the  government  on 
No. 12‐2709                                                          11 

something  other  than  a  permanent  or  full‐time  basis.” 
Filarsky  v.  Delia,  132  S.  Ct.  1657,  1660  (2012).  It  held  that 
“immunity  under  §  1983  should  not  vary  depending  on 
whether an individual working for the government does so 
as a full‐time employee, or on some other basis.” Id. at 1665. 
On the other hand, the Filarsky Court reaffirmed the holding 
of Richardson categorically rejecting immunity for the private 
prison  employees  there;  in  so  doing,  the  Court  emphasized 
that  the  incentives  of  the  private  market  suffice  to  protect 
employees when “a private firm, systematically organized to 
assume a major lengthy administrative task ... for profit and 
potentially  in  competition  with  other  firms,”  assumes  re‐
sponsibility  for  managing  an  institution.  132  S.Ct.  at  1667 
(quoting Richardson, 521 U.S. at 413).  
     In  a  detailed  opinion  tracking  the  Court’s  analysis  in 
Filarsky, the Sixth Circuit recently held that a doctor provid‐
ing psychiatric services to inmates at a state prison is not en‐
titled  to  assert  qualified  immunity.  McCullum  v.  Tepe,  693 
F.3d  696  (6th  Cir.  2012)  (discussing  the  historical  roots  of 
immunity  for  similarly  situated  parties  and  the  history  and 
purpose  of  § 1983);  see  also  Hasher  v.  Hayman,  2013  WL 
1288205  (D.N.J.  Mar.  27,  2013)  (private  medical  employees 
failed to establish that they are entitled to assert a qualified 
immunity  defense,  “even  after  Filarsky”).  We  find  the  Sixth 
Circuit’s  reasoning  persuasive,  though  we  need  not  defini‐
tively  decide  the  issue  today;  even  if  our  defendants  were 
entitled  to  seek  qualified  immunity  as  a  general  matter,  we 
would conclude that the defense is not applicable here. 
   The contours of Okoro’s Fourth Amendment rights were 
“sufficiently  clear  that  a  reasonable  official  would  under‐
stand  that  what  he  is  doing  violates  that  right”  throughout 
12                                                      No. 12‐2709 

the  period  of  Okoro’s  detention.  Anderson  v.  Creighton,  483 
U.S. 635, 640 (1987). Chhabra and Reynolds urge otherwise, 
based  only  on  the  argument  that  our  previous  Fourth 
Amendment medical care cases spoke only of “officers” (and 
not “medical care providers”). That is too slender a reed for 
us,  particularly  since  officials  can  be  “on  notice  that  their 
conduct  violates  established  law”  even  in  the  absence  of 
“earlier cases involving ‘fundamentally similar’ [or] ‘materi‐
ally similar’ facts.” Hope v. Pelzer, 536 U.S. 730, 741 (2002). As 
we already have explained, nothing in our opinions hints at 
some  special  Fourth  Amendment  exemption  for  health  care 
professionals;  we  discussed  wrongdoing  by  “officers”  and 
“lockup  keepers”  because  those  were  the  positions  the  de‐
fendants  held.  Indeed,  we  rejected  an  argument  much  like 
Chhabra  and  Reynolds’  in  Ortiz,  where  the  defendants 
urged  that  in  2004  (the  time  of  the  alleged  wrongdoing  in 
that case) “no decision had applied the Fourth Amendment 
to  analyze  the  reasonableness  of  the  provision  of  medical 
care  to  arrestees.”  656  F.3d  at  538.  We  acknowledged  that 
this was probably true, since Williams and Sides were not de‐
cided  until  three  years  later,  but  even  then  we  rejected  the 
defense.  It  was  “quite  clear”  in  2004,  we  said,  “that  the 
Fourth  Amendment  protects  a  person’s  rights  until  she  has 
had a probable cause hearing.” Id. It was no less clear in De‐
cember 2008, when Okoro collapsed in his cell, that the same 
Fourth Amendment standard applies to the wrongdoing al‐
leged here. 
    Finally, the defendants suggest they are entitled to quali‐
fied  immunity  because  “[t]here  is  nothing  indicating  that 
[Chhabra  and  Reynolds]  had  any  understanding  of  the  de‐
cedent’s status,” and thus, they had no way of knowing that 
the  Fourth  Amendment,  rather  than  some  more  forgiving 
No. 12‐2709                                                          13 

constitutional  provision,  would  govern  this  particular  ar‐
restee’s medical care.  This  argument is  not altogether  frivo‐
lous, since qualified immunity may apply to some mistakes 
of fact, see Pearson v. Callahan, 129 S. Ct. 808, 815 (2009), but 
it cannot prevail here. It assumes that health care providers 
calibrate  the  level  of  medical  care  they  provide  to  a  jail  in‐
mate based on their assessment of the inmate’s legal status, 
taking advantage of the right to be sloppy where the stand‐
ard is lower. We sincerely hope that this is not how Chhabra, 
Reynolds, and Health Professionals, Ltd. go about caring for 
those in the State’s custody. Indulging the possibility that the 
defendants really do undertake such a crass triage, however, 
we would expect them  to  exercise particular care in sorting 
the jail’s residents into the proper constitutional camps, par‐
ticularly  after  our  2007  decisions  in  Williams  and  Sides.  See 
Crowder  v.  Lash,  687  F.2d  996,  1007  (7th  Cir.  1982)  (“A  rea‐
sonably  competent  public  official  is  expected  to  know  the 
law  governing  his  conduct.”).  If  the  defendants  truly  tailor 
their care (or lack thereof) in this fashion, then their failure to 
ascertain Okoro’s correct status cannot be characterized as a 
“reasonable”  mistake,  and  their  qualified  immunity  claim 
still  fails.  Saucier,  533  U.S.  at  205  (“The  concern  of  the  im‐
munity  inquiry  is  to  acknowledge  that  reasonable  mistakes 
can be made … .”) (emphasis added).  
   Moreover,  as  we  already  indicated  at  the  outset,  we  do 
not  consider  any  argument  based  on  the  Fourteenth 
Amendment  to  be  forfeited.  This  record  easily  supports  a 
finding of deliberate indifference to Okoro’s serious medical 
condition. In short, these defendants had no reason to think 
that their actions would be measured by anything less than 
the Fourteenth Amendment’s standard, which has applied to 
pretrial detainees for decades.  
14                                              No. 12‐2709 

                             V 
    We AFFIRM the order of the district court denying quali‐
fied  immunity  to  Chhabra  and  Reynolds  and  REMAND  for 
further proceedings consistent with this opinion.